Appeal by the defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered January 8, 1998, convicting him of murder in the second degree and manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the accusatory instruments were not jurisdictionally defective (see, People v Alejandro, 70 NY2d 133). Furthermore, having been sentenced in accordance with his plea agreement, the defendant cannot now complain that the sentence was excessive (see, People v Burk, 181 AD2d 74; People v Kazepis, 101 AD2d 816). Miller, J. P., Thompson, Friedmann and Florio, JJ., concur.